Dissenting Opinion

Cox, J.,
June 1, 1949. — Joseph P. Messner, widower, executed his last will and testament on February 4, 1947. The will provides in part as follows:
“Second: I give, devise and bequeath all the rest and residue of my estate, real, personal and mixed, wheresoever found and situate, to my beloved children, Joseph Moorhead Messner, Edward Grant Messner, Helen L. Jennsen, Mercedes K. Walsh and Thelma M. Zivic, their heirs and assigns forever, in equal shares. In the event that any of my children, herein named, shall predecease me, then, I direct that the share to which they would have been entitled, if living at my death, shall be distributed equally among the issue of such deceased child or children.”
On May 6, 1947, testator executed a paper which this court held to be a valid codicil to his will in the *355disposition of an appeal from the action of the register in refusing to permit the probate of the codicil. The codicil provides as follows:
“I want my daughter Thelma M. Zivic to have all my cash money, bonds and insurance and personal belongings, and my restaurant, license and business at 3825 Penn Ave. My daughter Thelma M. Zivic to be executrix of this will.”
Testator was survived by all the children named in his will: Joseph Moorhead Messner, Edward Grant Messner, Helen L. Janssen, Mercedes K. Walsh, and Thelma M. Zivic. Subsequent to the will contest, Helen L. Jenssen, Mercedes K. Walsh, and Edward Grant Messner granted and conveyed to Thelma M. Zivic their interests in certain real estate which is the subject of this controversy, and which is known as 3825 Penn Avenue. This is the only real estate owned by decedent.
Joseph Moorhead Messner presented his petition to this court requesting a partition of the real estate of decedent at 3825 Penn Avenue. This property is used for business. It houses a restaurant on the first floor, which was operated by testator. The restaurant sells and dispenses alcholic beverages and is licensed by the Commonwealth of Pennsylvania.
Respondent in the partition proceeding is Thelma M. Zivic, one of the daughters, who is the owner of a four-fifths interest in said real estate, three-fifths having come to her by deed of two sisters and a brother, and the other fifth having come to her under the terms of the will of testator (and not by the terms of the codicil). In her answer she denies that petitioner has any interest in the real estate and alleges, therefore, that his petition for partition should be dismissed. She bases this averment on a construction of the codicil to the will. It is, therefore, necessary to exámine the will and codicil, which comprise the testamentary disposition of this property by testator, and to de*356termine from a construction thereof what disposition testator made of the real estate in controversy and to whom he devised it.
Testator’s will was prepared by Melvin S. Bielek, a lawyer, and is typed on a will form generally used in this county in the preparation of wills. The codicil was written on a small piece of paper in the handwriting of Thelma M. Zivic and contains a disposition of the estate of decedent enumerated therein which decedent told Thelma M. Zivic to place in the codicil.
The revocation of testator’s will could be made by, first, an express revision in the codicil, or, second, by an implied revocation arising from a disposition of his property contrary to that set forth by him in the will. There being no express revocation in the codicil, any revocation of the will must be found by construing the terms of the codicil as a different plan of disposition of testator’s estate from that contained in the will. This the majority of the court have done by finding that the word “restaurant” means the building which houses the restaurant.
An examination of the will discloses that decedent had originally divided his property among all his children. Did he intend by the codicil, which was executed shortly thereafter, to completely change this intent, to prefer Thelma M. Zivic to all his other children, and to dispose of his entire estate by a gift to her to the exclusion of all his other children? He had a right to make this disposition of his property and could do so by using testamentary language which would have devised and bequeathed all of his estate to Thelma M. Zivic. Such intent, however, must be found in the express terms of the codicil, and if the terms of the codicil do not express this intent, it does not, therefore, revoke his prior disposition to all his children equally, as contained in his will.
*357For the purpose of assisting in the interpretation of wills involving doubtful language, rules of construction have been formulated, one of which is that a testator is presumed not to intend to favor one child in participation in his property to the exclusion of all his other children. We, therefore, must look at the language to be construed in the light of this rule, inasmuch as the contention is that the language of the codicil does prefer Thelma M. Zivic to the exclusion of all the other children of testator.
The codicil was written by Thelma M. Zivic, a layman, unfamiliar presumably with the technicalities of will construction. She is also the only person deriving any benefit from the codicil, and it is reasonable to expect that the language and punctuation used by her would not express a meaning to her disadvantage if testator intended otherwise. It is to be interpreted in the light of these facts and the language used in the codicil is to be given the meaning which a layman ordinarily attaches to it. The codicil, which provides, “I want my daughter, Thelma M. Zivic, to have all my cash money, bonds, and insurance, and my personal belongings, my restaurant, license and business at 3825 Penn Avenue”, is capable of two constructions. It may be that testator intended to give Thelma M. Zivic all his personal estate, as well as the real estate at 3825 Penn Avenue, which houses the restaurant business given to her by the terms of the codicil. It may be, however, that he intended to give Thelma M. Zivic only his personal estate, and intended that the real estate should go to all his children in accordance with the terms of the original will. We believe the latter view, under all the circumstances of this case, to be consistent with the applicable rule of construction.
A restaurant in ordinary parlance is considered not to be a building, but to be a business operated in a building. The codicil gives to Thelma M. Zivic “my *358restaurant, license and business at 3825 Penn Avenue”. This gift does not specifically define “restaurant” to mean “restaurant building”. In the absence of an unambiguous direction, and because of the general context, we construe “restaurant” to mean “restaurant business”. Thelma M. Zivic wrote the codicil in a clear hand, and the writing evidences a knowledge of paragraphing and punctuation. The phrase in which the gift of the restaurant is made is punctuated as follows: “and my restaurant, license and business at 3825 Penn Avenue”. The punctuation of these gifts, if intended to be the gift of the building separate and apart from the business, should read “my restaurant and license and business”. The omission of the word “and” between “restaurant” and “license” evidences an intent by testator to give to his daughter, Thelma M. Zivic, only the restaurant, which he defines to be “license and business at 3825 Penn Avenue”. We believe that the codicil made only a gift of his personal estate to Thelma M. Zivic, thereby revoking in part only the express terms of his will, and leaving the disposition of his real estate to be made under the terms of his will.
We have arrived at this conclusion by a careful examination of the various meanings which can be given to the word restaurant, as viewed in the light of all the circumstances surrounding testator at the time of his death, and have resolved the question in accordance with long established rules of construction. Although the majority of the court in reaching their decision have relied on the fact that it would be difficult for Thelma M. Zivic to conduct a restaurant without a building, nevertheless, many businesses are conducted in buildings which are not owned by the proprietors. Thelma M. Zivic, now the owner of four fifths of the business, if unable to obtain a lease from her brother, petitioner in this case, could have the same recourse to the courts by partition proceedings as he has had, and *359the ownership of the entire building could be determined in such a partition proceeding by sale of the real estate to the highest bidder. Furthermore, the fixtures used in the business and the license are transferrable and salable and have a value entirely independent of the ownership of the building.
For the reasons hereinbefore stated, we dissent from the opinion of the majority of the court, and would grant the petitioner’s prayer for partition.